DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the inorganic nitrogen compound is NO3.” NO3 is not a compound and not neutral; instead, it is a nitrate anion. The specification discloses zinc nitrate and copper nitrate as sources of the nitrate ion (Table 2, footnotes 3-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melzer et al. (US 2004/020565) in view of Verdier et al. “Monochromatized x-ray photoelectron spectroscopy of the AM60 magnesium alloy surface after treatments in fluoride-based Ti and Zr solutions”. Surf. Interface Anal. 2005; 37: 509–516. (Killat et al. (US 4,402,748) is cited as evidence that polyamidoamine (PAMAM) is a composition capable of being produced by Michael addition (α,β) between diamine and carboxylic acid, ester, or amide; Polymer Properties Database. “Hyperbranched Molecules: Part II: Synthesis of Dendrimers”. <<http://polymerdatabase.com/polymer%20chemistry/Dendrimers2.html>> .
Regarding Claims 1, 11, and 13, Melzer et al. (US’565) teach an acidic aqueous composition for the anti-corrosion pretreatment of metal surfaces, containing (A) at least one water-soluble compound of the elements Zr and Ti (e.g. fluozirconic acid, fluotitanic acid, which are also sources of fluoride ions) [0006, 0039] and (C) at least one adhesion promoter (polyamidoamine, or PAMAM) (Abstract; [0005-0006], inherently comprising an organic compound having at least one tertiary amine group that is linked via a bridge-forming divalent functional group to the carbonyl carbon atom of an amide group, wherein the bridge-forming divalent functional group has two carbon atoms as bridge atoms (See Killat et al. US’748 at col. 5, lines 4-12 and Polymer Properties Database).
US’565 teaches fluozirconic acid and fluotitanic acid as at least one source of fluoride ions. However, it fails to teach a source of fluoride ions other than that which is also a compound of zirconium or titanium.  Verdier et al. teach a source of fluoride ions in addition to titanium or zirconium compounds (p. 509, right column, last paragraph; p. 514, left column, second paragraph) in order to provide optimal parameters, including pH, to treat a substrate for corrosion resistance (Abstract; p. 509, left paragraph; p. 514, left column last paragraph). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the composition of US’565 by providing a source of fluoride in addition to the other components, because Verdier et al. suggest this addition to an analogous composition to provide optimal properties, including corrosion resistance.
US’565 in view of Verdier et al. teach or suggest the components of an acidic aqueous composition, their functions, and applications. The combination of references fails to teach the precise concentrations. Given the teachings to use the recited components to treat metal surfaces for corrosion resistance, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the composition with the recited concentrations to achieve a desirable product for its purpose. 
Regarding Claim 3, the adhesion promoter additionally comprises primary amine groups at the ends. See figures in Polymer Database.
Regarding Claim 4, the total number of primary (12) and secondary amine groups (0) to the number of tertiary amine groups (10) is within the recited range of 0.75 to 5 ( 5> 0.83> 0.75). See figures in Polymer Database.
Regarding Claim 5, the two carbon atoms of the bridge-forming functional group are in turn substituted, independently of one another, with functional groups selected from hydrogen, branched or unbranched aliphatic compounds having no more than 6 carbon atoms, alkylcarboxylic acids having no more than 5 carbon atoms, or with divalent aliphatic functional groups having at least 3, but no more than 5, carbon atoms that interlink the two bridge atoms. See figures in Polymer Database.
Regarding Claim 6, the molecular weight of the adhesion promoter according to component (C) is greater than 200 g/mol (Ex. Nitrogen alone: 14 N/branch x 3 branches x 14 g/mol = 588 g/mol). See figures in Polymer Database.
Regarding Claim 7, since a single adhesion promoter can have a molar mass greater than 500 g/mol, the total quantity of all of the adhesion promoters according to component would have a weight-average molar mass greater than 500 g/mol.
Regarding Claims 8-10, the adhesion promoter is capable of being produced by a reaction product of a quantity of one or more di- and/or polyamines with a quantity of one or more aj-unsaturated carboxylic acids and esters and amides thereof, reacted in a one-pot reaction wherein the quantity of di- and/or polyamines is provided first and the quantity of α,β -unsaturated carboxylic acid esters is added gradually. See US’748 and Polymer Database for evidence. Furthermore, because a 
Regarding Claim 14, Melzer et al. (US’565) teach a method for anti-corrosion coating components made at least in part of metal materials, comprising steps of contacting at least some surfaces of a component that are made of metal materials with an acidic aqueous composition for the anti-corrosion pretreatment of metal surfaces, containing (A) at least one water-soluble compound of the elements Zr and Ti (e.g. fluozirconic acid, fluotitanic acid, which are also sources of fluoride ions) [0006, 0039] and (C) at least one adhesion promoter (polyamidoamine, or PAMAM) (Abstract; [0005-0006], inherently comprising an organic compound having at least one tertiary amine group that is linked via a bridge-forming divalent functional group to the carbonyl carbon atom of an amide group, wherein the bridge-forming divalent functional group has two carbon atoms as bridge atoms (See Killat et al. US’748 at col. 5, lines 4-12 and Polymer Properties Database). In addition, US’565 teaches painting at least some of the surfaces of the component that are made of the metal materials contacted with the acidic aqueous composition.
US’565 teaches fluozirconic acid and fluotitanic acid as at least one source of fluoride ions. However, it fails to teach a source of fluoride ions other than that which is also a compound of zirconium or titanium.  Verdier et al. teach a source of fluoride ions in addition to titanium or zirconium compounds (p. 509, right column, last paragraph; p. 514, left column, second paragraph) in order to provide optimal parameters, including pH, to treat a substrate for corrosion resistance (Abstract; p. 509, left paragraph; p. 514, left column last paragraph). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the composition of US’565 by providing a source of fluoride in addition to the other components, because Verdier et al. suggest this addition to an analogous composition to provide optimal properties, including corrosion resistance.

Regarding Claim 16, given that the combination of US’565 in view of Verdier et al. suggests the method of Claim 14 for providing an anti-corrosion coating of components made at least in part of metal materials and painting it, the recited product would have been an obvious product resulting from an obvious method for producing it. Additionally, the molecular weight of the adhesion promoter according to component (C) is greater than 200 g/mol (Ex. Nitrogen alone: 14 N/branch x 3 branches x 14 g/mol = 588 g/mol). See figures in Polymer Database. Since a single adhesion promoter can have a molar mass greater than 500 g/mol, the total quantity of all of the adhesion promoters according to component would have a weight-average molar mass greater than 500 g/mol.
Allowable Subject Matter
Claims 2 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the prior art fails to teach that the adhesion promoter additionally comprises at least one secondary amine group linked via at least one bridge-forming divalent functional group to a carbonyl carbon atom of an amide group, the bridge-forming divalent functional group having two carbon atoms as bridge atoms.
.
Response to Arguments
Applicant’s amendment, filed 22 February 2022, with respect to the rejection of Claims 8-11, 13, and 14 under 35 USC 112(b) has been fully considered and is persuasive.  The rejection of Claims 8-11, 13, and 14 under 35 USC 112(b) has been withdrawn. 
Applicant’s amendment, filed 22 February 2022, with respect to the rejection of Claim 17 under 35 USC 101 has been fully considered and is persuasive.  The rejection of Claim 17 under 35 USC 101 has been withdrawn. 
Applicant’s arguments, see Remarks, p. 9, filed 22 February 2022, with respect to the rejection of Claim 2 under 35 USC 103 has been fully considered and is persuasive.  The rejection of Claim 2 under 35 USC 103 has been withdrawn. 
Applicant's arguments filed 22 February 2022 with respect to the rejection of Claims 1, 3-11, and 13-16 under 35 USC 103 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the range recited in Claim 1 is critical and that the range is critical is demonstrated by test results in the specification (Remarks, p. 7, last paragraph through p. 8 second paragraph), the tests demonstrate that the presence of adhesion promoter is beneficial. However, the tests in the specification do not demonstrate that the range of concentration is critical. Paragraph [0067] states that the presence of adhesion promoters improved corrosion values and that certain values showed particular improvement. Tests of concentrations of adhesion promoters above the upper end of the range are not shown. Moreover, improvement at some values is not sufficient to show criticality, since improvement at certain values can also be had through optimization. In fact, paragraph [0067] suggests there were improvements in corrosion even outside those values (E4 .
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712